In a proceeding to determine and enforce an attorney’s lien pursuant to Judiciary Law § 475, Bogdan Ostrowski appeals from a judgment of the Supreme Court, Kings County (Platt, J.), dated January 22, 2007, which, upon an order of the same court dated December 12, 2006, after a hearing, granting that branch of the petition which was to determine an attorney’s charging lien, is in favor of the petitioner and against him in the principal sum of $20,422.19.
Ordered that on the Court’s own motion, the notice of appeal from the order dated December 12, 2006, is deemed a premature notice of appeal from the judgment (see CPLR 5520 [c]); and it is further,
Ordered that the judgment is affirmed, with costs.
Contrary to the appellant’s contention, the Supreme Court did not err in concluding, in effect, that the petitioner, as an outgoing law firm discharged without cause, was entitled to *471enforce its statutory charging lien under Judiciary Law § 475 and receive a fee for the work it performed prior to its discharge (see Calabro v Board of Educ. of City of N.Y., 39 AD3d 680 [2007]; Mello v City of New York, 303 AD2d 564 [2003]; Matter of State Farm Mut. Auto. Ins. Co. v Elias, 221 AD2d 547 [1995]; Wald v Wald, 170 AD2d 669 [1991]).
The appellant’s remaining contentions are either unpreserved for appellate review or without merit. Santucci, J.P., Florio, Lifson and Covello, JJ., concur.